DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received July 7, 2021 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. Claim 2, 4 and 5 are cancelled per Applicant’s amendment received on July 7, 2021.

Response to Arguments
The Applicant’s arguments and remarks received July 7, 2021   have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the April 27, 2021 Non-Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1, 3, and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Sekine et al. (WO2014/203409) in view of Dong et al. (WO2015019972) and Spaziante (US20150380760A1)  does not disclose or suggest the claimed recited in claim 1:
An electrolyte for a flow battery, the electrolyte being supplied to a flow battery, wherein a total concentration of impurity element ions of groups 1 to 8 and impurity element ions of groups 13 to 16 in the fifth period of the periodic table, and impurity element ions of groups 1, 2, and 4 to 8 and impurity element ions of groups 13 to 15 in the sixth period of the periodic table, the ions being impurity element ions involved in generation of a gas containing elemental 4 mol/L or more and 7.1 x 10-' mol/L or less, a concentration of ammonium is 20 mg/L or less, a concentration of silicon is 40 mg/L or less, a concentration of barium ions, which are among the impurity element ions involved in generation of the gas containing elemental hydrogen, is 2 mg/L or more and 20 mg/L or less, a concentration of tungsten ions, which are among the impurity element ions involved in generation of the gas containing elemental hydrogen, is 2 mg/L or more and 30 mg/L or less, and 2Application No. 16/319,186 Reply to Office Action of April 27, 2021 a concentration of rhenium ions, which are among the impurity element ions involved in generation of the gas containing elemental hydrogen, is 1 mg/L or more and 5 mg/L or less, and when a charging and discharging test is performed by circulating and supplying the electrolyte to the flow battery under conditions below, a generation rate of hydrogen is less than 10 cc/h/m2 and a generation rate of hydrogen sulfide is less than 5.0 x 10- cc/h/m2, the hydrogen and the hydrogen sulfide being generated in a negative electrode of the flow battery during charging and discharging, Charge and discharge method: continuous charging and discharging at constant current; Current density: 70 (mA/cm2); End-of-charge voltage: 1.55 (V)/cell; End-of-discharge voltage: 1.00 (V)/cell; and Temperature: room temperature (25 C).
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729